Name: Decision of the EEA Joint Committee No 100/97 of 15 December 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: foodstuff;  marketing;  European construction;  beverages and sugar
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/60 DECISION OF THE EEA JOINT COMMITTEE No 100/97 of 15 December 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 48/97 (1); Whereas Regulation (EC) No 2061/96 of the European Parliament and of the Council of 8 October 1996 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 3 (Council Regulation (EEC) No 1601/91) in Chapter XXVII of Annex II to the Agreement:  396 R 2061: Regulation (EC) No 2061/96 of the European Parliament and of the Council of 8 October 1996 (OJ L 277, 30.10.1996, p. 1). Article 2 The texts of Regulation (EC) No 2061/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 16 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 290, 23. 10. 1997, p. 34. (2) OJ L 277, 30. 10. 1996, p. 1.